Citation Nr: 1506629	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-32 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and a lumbar spine disability.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and a lumbar spine disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for asthma.

7.  Entitlement to a compensable evaluation for service-connected hemorrhoids.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and from a January 2009 rating decision of the VA RO in Boise, Idaho.  Jurisdiction currently resides at the RO in Denver.

In August 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of this proceeding has been associated with the claims folder.  Furthermore, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

In January 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left shoulder disability, a lumbar spine disability, peripheral neuropathy of the right and left lower extremities, an acquired psychiatric disorder, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 13, 2012, the Veteran's hemorrhoids were manifested by not more than mild to moderate symptoms; the hemorrhoids were not large or thrombotic, irreducible with excessive redundant tissue or evidencing frequent recurrences; and persistent bleeding with anemia or anal fissures was not present.

2.  From August 13, 2012, the Veteran's service-connected hemorrhoids are manifested by thrombosis with excessive protrusions and frequent recurrences.  They were not manifested by persistent bleeding and with secondary anemia, or fissures. 


CONCLUSIONS OF LAW

1.  Prior to August 13, 2012, the criteria for a compensable disability evaluation for hemorrhoids have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2014).

2.  From August 13, 2012, the criteria for a 10 percent disability evaluation, and no higher, for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable disability rating for hemorrhoids.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2013, the Board remanded this claim and ordered the AOJ to obtain outstanding private treatment records pertaining to the Veteran's hemorrhoids claim.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Appeals Management Center (AMC) attempted to obtain outstanding private treatment records pertaining to the Veteran's hemorrhoids.  The Veteran's hemorrhoid claim was then readjudicated via a January 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with concerning the Veteran's hemorrhoids claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in January 2007, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's available service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's hemorrhoids symptomatology and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's hemorrhoids.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his hemorrhoids in March 2007 and February 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the VA examiner did not indicate in their February 2012 report specifically whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his hemorrhoids.  An examination was then performed that addressed all the relevant rating criteria.  

The Board notes that a treatment record dated August 2012 from the Community Based Outpatient Clinic (CBOC) in Durango, Colorado documents the Veteran's treatment for hemorrhoids from S.B., M.D., a private physician, in 2008.  The Board observes that the only records associated with the claims folder from Dr. S.B. are dated from January 2006 to April 2007.  As such, in January 2013, the Board remanded the Veteran's hemorrhoids claim in order for the Veteran to submit a medical authorization form to obtain outstanding treatment records from Dr. S.B.  The AMC thereafter contacted the Veteran in April 2013 requesting that he return a signed and dated medical authorization form in order for the AMC to obtain outstanding records from Dr. S.B.  As evidenced by the claims folder, the Veteran did not provide a signed and dated authorization form.  On the contrary, he submitted a statement dated May 2013 indicating that all treatment records from Dr. S.B. are already in VA's possession.      
Although the absence of any potential outstanding private treatment records from Dr. S.B. is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his hemorrhoids claim by submitting a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the AMC made a sufficient attempt to locate the private treatment records.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a personal hearing before the undersigned in August 2012.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a compensable evaluation for hemorrhoids.

Higher evaluation for hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2014).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2014).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

The Veteran was originally awarded service connection for hemorrhoids in a March 2005 rating decision and assigned a noncompensable evaluation, effective from March 19, 2003.

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large of thrombic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.

The Veteran was provided a VA examination dated March 2007.  He reported flare-ups of painful external hemorrhoids that sometimes bled and occurred approximately every 3 to 4 months, lasted for 4 to 5 days, and were relieved by topical Preparation H.  He also used an over-the-counter stool softener with the flare-ups.  He did not report any thrombosed hemorrhoids that needed to be excised and had no surgical intervention.  When he experienced a flare-up, it was painful for him to sit for long periods of time.  He did not report any work missed due to the hemorrhoids.  

Upon examination, the VA examiner reported that the Veteran appeared well-developed and well-nourished.  A rectal examination revealed a small skin tag at the 8 o'clock position.  Otherwise, there were no external hemorrhoids identified.  The Veteran's sphincter tone was normal and there were no palpable internal hemorrhoids.  There was no bleeding.  

The Veteran was afforded another VA examination in February 2012.  He complained of mild residual pain and swelling from hemorrhoids developed in service that occurred two times a month.  He continued to use preventative medication daily and diet which generally controlled the symptoms.  Upon examination, the VA examiner specifically noted that the Veteran had internal or external hemorrhoids which were mild or moderate in nature based on occasional pain and swelling two times per month with no bleeding.  The examiner further noted the absence of external hemorrhoids although skin tags were evidenced.  The Veteran did not have any scars related to the hemorrhoids.  The examiner reported that the Veteran's hemorrhoids did not impact his ability to work.

The Board notes that a VA treatment record dated October 2007 documents the Veteran's use of Preparation H daily as well as Neosporin and Proctofoam for his hemorrhoids and that he keeps his stool soft.  A treatment record dated June 2008 notes his report of dark blood in his stool and that he has bowel movements every 4 to 5 days.  He denied abdominal pain at that time.  A treatment record dated October 2008 recorded an impression of hemorrhoids and a negative fecal occult blood test.  The Veteran also received treatment at the CBOC in Durango, Colorado on August 13, 2012.  He reported recurrent exacerbations of painful hemorrhoids which were ongoing.  After examination of the Veteran, the treatment provider rendered an assessment of unsatisfactory thrombosed hemorrhoids.  The Veteran continued his complaints of thrombosed hemorrhoids at the August 2012 Board hearing. 

Based on a review of the evidence of record, the Board finds that prior to August 13, 2012, there is no evidence of large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences sufficient for a 10 percent evaluation.  In fact, at the March 2007 VA examination, the Veteran did not report thrombosed hemorrhoids.  Moreover, at the February 2012 VA examination, he only reported mild residual pain and swelling from the hemorrhoids, and that this pain and swelling occurred two times a month.  Pertinently, the VA examiner characterized the Veteran's hemorrhoids as mild or moderate in nature based on occasional pain and swelling two times per month with no bleeding.  As such, the Board finds that prior to August 13, 2012, the criteria for a compensable evaluation for hemorrhoids under Diagnostic Code 7336 have not been met.  
However, the Board finds that from August 13, 2012, in resolving the benefit of the doubt in the Veteran's favor, a 10 percent disability rating has been met for the Veteran's hemorrhoids.  Notably, the August 13, 2012 treatment record from the CBOC in Durango specifically documents thrombosed hemorrhoids as well as the Veteran's report that the thrombosed hemorrhoids have been ongoing.  The Veteran further complained of thrombosed hemorrhoids thereafter at the August 2012 Board hearing.  As the medical and lay evidence from August 13, 2012 arguably demonstrates thrombotic hemorrhoids which occurred frequently, the Board finds that a 10 percent evaluation under Diagnostic Code 7336 is warranted from this date.

The Board further finds that a maximum 20 percent disability under Diagnostic Code 7336 is not warranted at any time of the appeal period.  In particular, the evidence at no time demonstrates that the Veteran's hemorrhoids are manifested by persistent bleeding and with secondary anemia, or with fissures.  Although the Veteran has reported hemorrhoids that have sometimes bled, at no time has he been assessed as having secondary anemia.  Also, the competent and probative evidence during the appeal period is absent any findings of anal fissures.

Accordingly, the Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted prior to August 13, 2012, and that a 10 percent evaluation is warranted thereafter. 

The Veteran has submitted no evidence showing that his hemorrhoids have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected hemorrhoids, including thrombosis, is appropriately contemplated by the Rating Schedule.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's hemorrhoids, which prior to August 13, 2012, consisted of pain and flare-ups, and from August 13, 2012, consisted of thrombosed hemorrhoids which occurred frequently.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the noncompensable and 10 percent disability ratings for the hemorrhoids: 10 percent for tinnitus, zero percent for right shoulder strain, and zero percent for a bilateral hearing loss disability.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for the service-connected bilateral hearing loss and tinnitus to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Although he has stated during the appeal period that the right shoulder disability warranted an increased disability rating, he withdrew this issue at the August 2012 Board hearing.  Further, the Veteran has at no point during the current appeal indicated that his service-connected hemorrhoids results in further disability when looked at in combination with these other service-connected disabilities.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran withdrew an appealed claim of entitlement to TDIU at the August 2012 Board hearing.  In any event, the Veteran has not contended, nor does the evidence of record otherwise show, that he is precluded from securing and following substantially gainful employment specifically due to his hemorrhoids.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a compensable evaluation for service-connected hemorrhoids prior to August 13, 2012 is denied.

Entitlement to a 10 percent disability rating for hemorrhoids is granted from August 13, 2012, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board initially notes that the Veteran's claims of entitlement to service connection for a lumbar spine disability, peripheral neuropathy of the right and left lower extremities, a left shoulder disability, asthma, and an acquired psychiatric disorder were remanded in January 2013, in part, for the AOJ to obtain the Veteran's service treatment records from February 1979 to April 1989 and reserve duty records, as well as all treatment records from the Bitburg Air Base and Spangdahlem Air Base.  

Pursuant to the January 2013 Board remand, the AOJ made a PIES request in April 2013 for all available service treatment records.  In a September 2013 response, the service department informed the AOJ that no records could be located.  Also, the AOJ contacted the Records Management Center  (RMC) in December 2013 for these records and received a negative response shortly thereafter.  Additionally, in April 2013, the AMC made a PIES request with regard to records from the Bitburg Air Base and Spangdahlem Air Base from 1986.  In a response dated May 2013, the service department informed the AMC that no records from the Bitburg Air Base or the Spangdahlem Air Base from that period could be located.    

The Board observes that in a July 2013 letter, the AMC informed the Veteran that records from the Bitburg Air Force Base could not be located.  However, the Veteran was not informed of the unavailability of the service treatment records from February 1979 to April 1989, reserve duty records, or the records from Spangdahlem Air Force Base.  The Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile.  However, the Veteran has not been provided with notice pursuant of 38 C.F.R. § 3.159(e) that these service treatment records could not be obtained.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand these claims and direct the AOJ to inform the Veteran of the unavailability of service treatment records from February 1979 to April 1989, reserve duty records, and records from Spangdahlem Air Force base pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

The Board also notes that on remand, treatment records from both Bitburg Air Force Base and Spangdahlem Air Force Base should be obtained for years other than 1986.  Notably, the Veteran has reported that he sustained injuries to his back in 1985 and 1987.  See, e.g., a statement from the Veteran dated February 2010.

With regard to the Veteran's lumbar spine disability claim, the Board remanded this claim in January 2013 for the Veteran to be provided a VA examination in order to determine the etiology of the disability.  The examiner was specifically requested to opine whether the Veteran's current lumbar spine disability is related to his military service, to include his credible report of back pain from his duties as a missile crewman and his reported motor vehicle accidents and falling off a vehicle during service in Germany.  

Pursuant to the January 2013 remand, the Veteran was afforded a VA examination for his lumbar spine disability in January 2014.  At that time, the Veteran reported that he did not have significant back pain in service despite his job duties, and that he did not injure his back.  He also stated that his back pain did not become severe until 2007.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine and spinal fusion and concluded that it is less likely as not that the Veteran's lumbar spine disability is related to military service.  The examiner's rationale for his conclusion was based on the Veteran's report that he did not go to sick call because it was not part of the accepted military culture at the time.  He also could not find any evidence of intermittent back problems in service despite the Veteran's report of having a strenuous job.  Further, the leg cramps noted at the Veteran's separation from service were "vague" and does not suggest a back condition.  With regard to sciatica, the examiner noted that this developed after service by the Veteran's account, but the examiner did not find sciatica on examination.  The examiner also relied on the Veteran's report that a back disability did not develop until 2007.  

The Board finds that the nexus opinion rendered by the January 2014 VA examiner is inadequate for evaluation purposes.  Specifically, by indicating that no back problems began until 2007, it appears that the VA examiner did not review an MRI dated November 1997 from the Memorial Medical Center of Jacksonville which documented an impression of disk degeneration with posterior annular tear at L5/S1 along with posterior disk protrusion resulting in the anterior thecal sac and nerve root sleeve encroachment, right greater than the left.  The Board also notes that in August 2000, the Veteran submitted a lay statement from C.L. and L.L. wherein they reported that the Veteran has had back problems since the early 1990s.  Further, A.F., who was stationed with the Veteran in Germany, submitted a statement dated February 2014 documenting the Veteran's motor vehicle accidents as well as the Veteran's complaints of back pain.  In light of the foregoing, the Board finds that another medical opinion should be obtained as to the etiology of the Veteran's lumbar spine disability.  

With respect to the Veteran's peripheral neuropathy of the right and left lower extremities, the Board remanded this claim in January 2013 for the Veteran to be afforded a VA examination to determine if these disabilities are related to his military service.  The Veteran was thereafter provided a VA examination in January 2014.  After examination of the Veteran, the VA examiner diagnosed the Veteran with diabetic peripheral sensory neuropathy.  He then opined that it is less likely than not that the disabilities are related to the Veteran's military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran developed radiculopathy after 2007 in his right foot.  He further stated that it is likely that he has mild diabetic peripheral sensory neuropathy with "unclear onset."  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the Board finds that these the VA examiner's opinion is of no probative value in evaluation of the Veteran's claim.  Therefore, the Board finds that another opinion regarding the etiology of the Veteran's diagnosed diabetic peripheral sensory neuropathy should be obtained as well as the etiology of the Veteran's radiculopathy of the right lower extremity.
     
As to the Veteran's left shoulder disability claim, this claim was remanded by the Board in January 2013 in order for the Veteran to be provided a VA examination to determine whether the disability is related to the Veteran's military service, to include treatment for left shoulder pain in May 1992 from lifting weights.  

The Veteran was subsequently afforded a VA examination in January 2014.  The VA examiner noted the Veteran's treatment in May 1992 for left shoulder pain from lifting weights as well as treatment for his right shoulder, to include a notation of degenerative joint disease of the right shoulder upon separation.  After examination of the Veteran, the VA examiner diagnosed the Veteran with a left shoulder strain and opined that it is less likely than not that the Veteran's left shoulder disability is related to military service.  However, the examiner's rationale for his conclusion is inadequate for evaluation purposes.  Specifically, although the examiner initially reported that one episode of a weightlifting injury is unlikely to become chronic as normal healing and joint function is expected, he then stated that "[t]here is some left versus right shoulder information in the [service treatment records] from May 1992 that further confounds coming to any rational conclusion."  He also noted that he could not determine the etiology of the Veteran's left shoulder disability due to an incomplete history and inconsistent effort on examination.  As discussed above, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  Id.  Thus, the Board finds that another opinion as to the etiology of the Veteran's left shoulder disability should be obtained on remand.   

With respect to the Veteran's asthma, the Board remanded this claim in January 2013 in order for a medical opinion to be obtained that determined whether the Veteran's diagnosed asthma is related to his military service, to include complaints of shortness of breath and pain or pressure in chest noted on his February 1992 report of medical history.  The Veteran was thereafter afforded a VA examination in January 2014.  After examination of the Veteran and consideration of his medical history, the VA examiner opined that it is less likely than not that the Veteran's asthma is related to his military service.  The examiner's rationale for his conclusion was based on finding that the in-service respiratory complaints were related to smoking.  Pertinently, however, the examiner was not able to establish the onset of the Veteran's asthma.  Moreover, the examiner did not provide any rationale as to why the Veteran's asthma is not related to service.  As such, the Board finds remand for an opinion as to the etiology of the Veteran's asthma should be obtained. 

With regard to the Veteran's acquired psychiatric disorder claim, to include PTSD, this claim was remanded by the Board in January 2013 in order to obtain a medical opinion that determined whether there is clear and unmistakable evidence that the Veteran's diagnosed acquired psychiatric disorder, to include anxiety and depression, was not aggravated by service as it had previously been determined that there was clear and unmistakable evidence that the acquired psychiatric disorder pre-existed the Veteran's service.  38 C.F.R. § 3.306.  Crucially, however, a review of the record reveals that such opinion has not been obtained.  Therefore, the Board finds that remand is warranted for compliance with the January 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

Finally, as discussed in the previous remand, the Veteran has stated that he has an acquired psychiatric disorder, to include PTSD, that is related to in-service stressors, in particular being assigned to a unit where he underwent harassment by fellow soldiers.  See, e.g., the August 2011 Board hearing transcript, pgs. 10-11.  He also stated that during service in South Korea from 1979 to 1980, he had a friend who committed suicide and witnessed a soldier accidentally shoot another soldier. He further stated that these incidents caused him to attempt suicide.  He reported that during service in Germany from 1982 to 1987, he was involved in a motor vehicle accident which resulted in the death of a soldier.  He further reported that his acquired psychiatric disorder is related to service in the northern portion of the Persian Gulf in 1987 or 1988 when he was part of a mission to maintain international waterways during which time he was constantly in fear of being shot or killed by enemy fire and also had to serve aboard a barge which involved jumping from one boat to another.  Also, the Veteran indicated that his acquired psychiatric disorder is related to service in Saudi Arabia for Operation Desert Storm from 1990 to 1992.  On remand, the AOJ was to contact the Veteran to obtain more specific information as to his reported stressors, and then submit the Veteran's stressors to the United States Army and Joint Services Records Research Center (JSRRC) for verification of the stressors.  

A review of the record reveals that the AMC sent the Veteran a letter dated April 2013 requesting that he clarify when and where each of his stressors occurred that caused his current PTSD as there was insufficient level of detail to seek assistance from the JSRRC.  The Veteran did not provide a response to the April 2013 letter.  However, the AMC contacted JSRRC to verify the Veteran's stressor regarding his friend who killed himself during service in Korea.  JSRRC provided a response dated January 2014 indicating that no records documenting the death of the Veteran's friend who committed suicide in Korea could be obtained.  The JSRRC further reported that the US Army Crime Records Center may have documentation of this report.  However, after contacting the US Army Crime Records Center regarding the Veteran's stressors pertaining to his friend who committed suicide in Korea and his friend who was killed from the motor vehicle accident in Germany, the AMC received negative responses in January and February 2014.  

After the negative responses from JSRRC and the US Army Crime Records Center were obtained, the Veteran submitted an Internet report which documented the death of R.M.C., a private in the US Army who died in a non-hostile incident in Germany in February 1986.  The Veteran also submitted an Internet report documenting the death of C.S.K. who was also a private in the US Army who died in a non-hostile incident during service in Korea in February 1981.  The Veteran has indicated that these were the soldiers referenced in his previously reported stressors.  A review of the documents does not reveal the units R.M.C. and C.S.K. were enlisted in.  However, as the Veteran has now provided a specific timeframe as to when these reported stressors occurred as well as the names of the soldiers who died, the Board finds that another report of his stressors should be submitted to the JSRRC for verification.  Further, if the Veteran's stressors are verified, an opinion should be obtained as to whether he has PTSD that is related to these stressors.

Accordingly, the case is REMANDED for the following action:

1. Request, through the appropriate channels, treatment records from the Bitburg Air Force Base and Spangdahlem Air Force Base pertaining to the Veteran from 1982 to 1987.  
2. After step 1 is complete, notify the Veteran that the agency of original jurisdiction received a negative response to its request for service treatment records from February 1979 to April 1989 as well as reserve duty records.  

If the search for records from Bitburg Air Force Base and Spangdahlem Air Force Base is also negative, the notice should also reference the attempt(s) to obtain those records.  

Pursuant to 38 C.F.R. § 3.159(e), this notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claims, including notice that VA will decide the claims based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

Also, inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  

3. Review the Veteran's claims folder and prepare a summary of the Veteran's claimed stressors, in particular his witnessing of a soldier, C.S.K. commit suicide during service in South Korea in February 1981 as well as being involved in a motor vehicle accident during service in Germany in February 1986 which resulted in the death of a soldier, R.M.C.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

4. Thereafter, return the claims folder to a physician other than the January 2014 VA examiner for a clarifying medical opinion as to the etiology of the Veteran's lumbar spine disability, peripheral neuropathy of the right and left lower extremities, left shoulder disability, and asthma.    

Based on the review of the Veteran's claims folder, the examiner must determine the following:

a. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's lumbar spine disability is related to his period of military service, to include his credible report of back pain from his duties as a missile crewman or from a motor vehicle accident in Germany.  The examiner is requested to address the February 2010 statement by C.L. and L.L. regarding the Veteran's continuous complaints of back pain following his discharge from service.  

b. Whether the Veteran's diagnosed diabetic 
peripheral neuropathy of the right and left lower extremities as well as his diagnosed radiculopathy of the right lower extremity are at least as likely as not (i.e. 50 percent or greater probability) related to his period of military service, to include his report of cramps in his legs on his February 1992 report of medical history. 

c. If it is determined that the Veteran's lumbar 
spine disability is related to his military service, is it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's radiculopathy of the right lower extremity was caused by the Veteran's lumbar spine disability.  Also, is it at least as likely as not that the Veteran's radiculopathy of the right lower extremity or his diabetic peripheral neuropathy of the right and/or left lower extremities are aggravated by his lumbar spine disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's radiculopathy of the right lower extremity and diabetic peripheral neuropathy of the right and/or left extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.  

d. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current left shoulder disability related to his period of military service, to include his credible report of injuring his shoulder from lifting weights as well as treatment in May 1992 for left shoulder pain.  Additionally, if service treatment records from February 1979 to April 1989 are associated with the claims folder and these records document treatment for the Veteran's left shoulder, the examiner should also render an opinion as to whether it is at least as likely as not that his current left shoulder disability is related to that treatment.

e. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current asthma is related to his period of military service, to include his report of shortness of breath and pain or pressure in his chest on his February 1992 report of medical history as well as from performing his duties as a hawk missile crewmember.  Additionally, if the Veteran's service treatment records from February 1979 to April 1989 and these records are associated with the claims folder and they document complaints of or treatment for a respiratory disability, the examiner should also render an opinion as to whether it is at least as likely as not that his current asthma is related to that treatment.  If the examiner determines that the Veteran's asthma is not related to military service, he/she should provide an opinion as to the etiology of such.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

5. Obtain an opinion from the psychologist who conducted the February 2012 VA examination in order to determine the etiology of the Veteran's acquired psychiatric disorder, to include depression. The examiner should review the Veteran's claims file and provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability. In rendering this opinion, the examiner should cite to supporting evidence in the claims folder. 

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided.

6. If and only if, at least one claimed in-service stressor is verified, then make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the existence and etiology of the Veteran's claimed PTSD.  The Veteran's VA claims folder must be made available to the examiner.  The examiner should either diagnose PTSD or rule it out as a diagnosis.  If the examiner determines that the Veteran has PTSD, he/she should state whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's PTSD is a result of his claimed in-service stressors. 

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided. 

7. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


